Citation Nr: 0108301	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease as a result of exposure to herbicides.  

2.  Entitlement to service connection for a skin condition of 
the arms as a result of exposure to herbicides.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a 
shell fragment wound to the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes in a VA Form 21-4138, Statement in Support of 
Claim, dated in October 1998, the veteran claimed service 
connection for a skin condition on both arms and face.  
However, the March 1999 rating decision reveals that the RO 
only adjudicated the claim in regards to both arms.  As such, 
the issue of service connection for a skin condition of the 
face as a result of Agent Orange exposure is referred to the 
RO for appropriate action. 

The claims for service connection for PTSD and residuals of a 
shell fragment wound to the neck will be addressed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the claims for 
service connection for peripheral vascular disease and a skin 
condition of the arms has been obtained.

2.  Peripheral vascular disease was not present during 
service or for many years thereafter; nor is it due to 
inservice exposure to herbicide agents.  

3.  A skin condition of the arms was not present during 
service or for many years thereafter; nor is it due to 
inservice exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred, nor was it the result of exposure to herbicide 
agents in service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  A skin condition of the arms was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred, nor was it the result of exposure to herbicide 
agents in service.  38 U.S.C.A. § 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD 214 reflects that he served almost 2 years 
in Vietnam and was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  

The veteran's service medical records are negative for 
diagnosis of peripheral vascular disease or a chronic skin 
condition.  Separation examination conducted in February 1970 
showed that the vascular system and skin were normal.  

Post-service medical records reflect diagnosis of and 
treatment for peripheral vascular disease of the lower 
extremities beginning in January 1998.  The records also show 
that in September 1998 the veteran was seen for complaint of 
crusty lesions on both arms for the past 4 years and 
tiredness.  He did not recall any particular incident when he 
was exposed to chemicals or fumes in Vietnam and did not know 
whether his symptoms were attributable to Agent Orange 
exposure.  A September 1998 private biopsy report indicates 
that lesions taken from the left forearm were considered to 
be lichenoid actinic keratosis.  A January 1999 private 
biopsy report indicates that lesions taken from the right 
forearm were preliminarily considered possible squamous cell 
carcinoma in a setting of actinic keratosis.  The final 
diagnosis was superficially invasive well differentiated 
squamous cell carcinoma.  

Analysis

The Board is satisfied that all relevant facts pertaining to 
these claims has been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
him of the medical evidence necessary for service connection 
for peripheral vascular disease and a skin condition of the 
arms, both as a result of herbicide exposure.  The veteran's 
service medical records have been obtained and appear 
complete as to these issues.  VA and private outpatient 
treatment records have been obtained, and the veteran has not 
indicated that any additional post-service treatment records 
are available.  Although a VA examination has not been 
conducted, the Board finds that an examination or medical 
opinion is not necessary to make a decision on the claims.  

In light of the above, a remand for additional development is 
not necessary.  Because the Board finds that no additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet.App. 384, 392-394 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's primary contention is that he has peripheral 
vascular disease and a skin condition of the arms as the 
result of exposure to herbicides in Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for a veteran who 
served on active duty in Vietnam during the Vietnam era, and 
who has a disease listed at 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii).  The diseases listed at 38 C.F.R. 
§ 3.309(e) are those for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases are: Chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)

Upon careful review of the evidentiary record, the Board 
finds that the veteran served in Vietnam during the requisite 
period.  Significantly, however, 38 C.F.R. § 3.309(e) does 
not list peripheral vascular disease or skin lesions, 
diagnosed as actinic keratosis of the left forearm in 
September 1998 and squamous cell carcinoma of the right 
forearm in January 1999, as diseases recognized by VA as 
associated with exposure to herbicides.  Accordingly, under 
the law, service connection is not warranted for peripheral 
vascular disease or a skin condition of the arms on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Having determined that the veteran is not entitled to any 
presumption of service connection, the Board must next 
determine whether service connection is warranted on a 
nonpresumptive basis.  In this regard, the Board has 
carefully considered all of the medical evidence of record.  
As previously noted, the service medical records are negative 
for any complaints or findings of peripheral vascular disease 
or a skin condition of the arms.  The earliest evidence of 
record to indicate that the veteran is under treatment for 
peripheral vascular disease is in 1998 - approximately 28 
years after discharge from service - while the earliest 
evidence of a skin condition to the arms is in late 1998-
early 1999.  There is no medical evidence showing an 
etiological relationship between the veteran's peripheral 
vascular disease and skin condition of the arms, and his 
period of service or to herbicide agent exposure in service.  
In light of the foregoing considerations and in the absence 
of any medical evidence or opinion supporting the veteran's 
claims, the Board concludes that peripheral vascular disease 
and skin conditions of the arms were not caused by exposure 
to herbicide agents in service.  

The Board has carefully considered the contentions of the 
veteran and notes that as he does not have any professional 
medical expertise, his statements as to his symptoms and 
their cause must be confirmed by medical evidence and are 
not, by themselves, of probative value.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claims for service connection, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2000). 

ORDER

Service connection for peripheral vascular disease as a 
result of herbicide exposure is denied.  

Service connection for a skin condition of the arms as a 
result of herbicide exposure is denied.  


REMAND

Regarding his claims for service connection for PTSD and 
residuals of a shell fragment wound, the veteran claims that 
he received shrapnel in the back of the neck during a Viet 
Cong rocket attack at Phuoc Binh, Vietnam, and was treated at 
the 228th Air Cavalry Medic Hospital.  However, he did not 
give an approximate date for the alleged injury.  

The veteran's DD-214 shows that he served on active duty from 
March 1968 to February 1970, and served in Vietnam for almost 
one year.  His decorations include a Vietnam Service Medal 
and a Vietnam Campaign Medal.  Service personnel records 
indicate that he was in Vietnam from March 2, 1969 to 
February 20, 1970.  He was assigned to the "228th Avn Bn 1st 
Air Cav" where his principal duty was unit and organization 
supply specialist.  

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  64 Fed. Reg. 32807-32808 (Jun. 18, 1999).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, as the veteran's service connection claim was filed 
in August 1998, it must be evaluated under the new 
requirements only.  The statement of the case issued in 
October 1999 reveals that the RO evaluated the claim under 
the old criteria.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (effective from March 7, 1997).  The Board notes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R.  
§ 3.304(f) (effective from March 7, 1997).  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD and 
residuals of a shell fragment wound to 
the neck since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should contact the veteran and 
request that he provide the approximate 
date of the claimed shell fragment wound 
allegedly received at Phuoc Binh, 
Vietnam, and also, specific information 
(dates, locations, names) concerning any 
other claimed stressors.  The veteran 
should be advised that this information 
is vital to his claim.  

3.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Springfield, 
Virginia 22150-3197 so that USASCRUR can 
provide any information which might 
corroborate the stressors claimed by the 
veteran.  

4.  The RO must make a specific 
determination as to whether the record 
establishes that the veteran engaged in 
combat with the enemy and has a claimed 
stressor related to that combat.  If so, 
the RO must specifically identify the 
stressor(s) established by the record.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) determined 
by the RO to actually have occurred was 
sufficient to produce PTSD; 

(b)  whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and; 

(c)  whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner.  The RO 
should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

6.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature and etiology of 
any residuals of a claimed shell fragment 
wound to the neck.  All indicated tests, 
studies and X-rays should be completed.  
The examiner should describe any scarring 
noted on the neck.  The claims folder and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner.  The examiner should determine 
whether that the veteran has a scar or 
other residuals of a neck wound and, if 
so, offer an opinion as to whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that the scar or 
other residuals are consistent with a 
shell fragment wound.  The RO should 
inform the veteran of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

8.  Thereafter, the RO should 
readjudicate the claims for service 
connection for PTSD and residuals of a 
shell fragment wound to the neck.  (Note: 
The claim for service connection for PTSD 
should be readjudicated under the new 
criteria only.)  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

 



